DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application 2007/0056373 A1) and further in view of Yamaguchi et al. (U.S. Patent 4,501,278) and Jackson (U.S. Patent Application 2013/0074602 A1).
Claim 1:  Fisher teaches
an ultrasound probe (Figure 4, Element 10)
transducer array (Figure 4, Element 201 – 20n) 
having an ultrasonic wave transmission/reception surface that extends along an array direction of a plurality of transducers (Figure 4, Element 33)
a subject contact surface [surface] (Page 3, Para 0028) that is positioned in front of the ultrasonic wave transmission/reception surface of the transducer array (as shown in Figure 4), and 
capable of contacting a subject during ultrasound diagnosis (Page, 3 Para 0028 and Figure 4)
an acoustic lens (Figure 4, Element 12) arranged on a side of the ultrasonic wave transmission/reception surface of the transducer array (as shown in Figure 4, Element 12 & 33)
a wedge-shaped filling member [wedge-shaped adaptation layer] (Figure 4, Element 32) arranged between the transducer array (Figure 4, Element 33) and the acoustic lens (Figure 4, Element 12)
a probe (Figure 4, Element 10) that attaches the transducer array (Figure 4, Element 33), the acoustic lens (Figure 4, Element 12) and the wedge-shaped filling member (Figure 4, Element 12)
the probe housing (Figure 4, Element 10) extending in a direction orthogonal to the subject contact surface (as shown in Figure 1 & 4)
Examiner’s note: Although Fisher teaches the connections from the ultrasound test head (Figure 1, Element 10) to the control and evaluating 
the transducer (Figure 4, Element 201- 20n) is arranged in the probe housing (Figure 4, Element 10) by the wedge-shaped filling member (Figure 4, Element 32)
a probe housing accommodates the transducer and the wedge-shaped filling member (Figure 4 as shown) 
ultrasonic beams transmitted from the transducer array (Figure 4, Element 33) pass the wedge-shaped filling member (Figure 4, Element 32) in the transmission direction of the ultrasonic beams (as shown in Figure 4)
one end of the transducer array (Figure 4, Element 201) in an azimuth direction is lifted by the wedge-shaped filling member (Figure 4, Element 32) 
the transducer array (Figure 4, Element 33) is arranged so as to be tilted at a predetermined array angle θ of inclination [angle of acoustic irradiation which differs from 0°] with respect to the subject contact surface (Para 3, Para 0028) and 
the outer surface of the coupling face (Figure 4, Element 12) is the subject contact surface (Figure 3, Element 12 & 2)
an inner surface of the coupling face (Figure 4, Element 12) is a plane parallel to an outer surface of the coupling face [level rigid coupling face
a surface on the coupling face (Figure 4, Element 12) side of the wedge-shaped filling member (Figure 4, Element 32) is a plane parallel to the inner surface of the coupling face (Figure 4, Element 12 and Page 1, Para 0002)
Fisher fails to teach a puncture needle.  However, Yamaguchi teaches an ultrasonic probe for guiding a needle (Abstract).  Yamaguchi teaches that the wedge shaped member allows for the probe to be positioned parallel with the needle (Abstract).  Yamaguchi teaches how the wedge directs the ultrasonic waves so that the waves will be oblique to the needle to visualize the entire the needle when the needle and probe are in parallel (Abstract; Col. 1, Line 37-43 and Col. 2, Line 35-37).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher to include the modification as taught by Yamaguchi in order visualize the entire length of the needle (Col. 1, Line 60-64) and allow the needle to take the shortest path from the body surface to the organ being treated (Col. 2, Line 1-7).
Fisher teaches a level rigid coupling face (figure 4, Element 12).  Fisher fails to specifically teach an acoustic lens.  However, Jackson teaches an inner surface of the acoustic lens (Figure 10, Element 100) is a flat surface [ultrasonic transducer with a flat front surface is combined with a wear cap] (Para 0037) and an outer surface of the acoustic lens is a curved surface [bottom surface 101 preferably has a convex shape] (Figure 10, Element 101 and Para 0078) that is curved with respect to an elevation direction of the transducer (Figure 10, Element 90) in order to provide relief for the surface curvature while maintaining good contact between the elements (Para 0078).

    PNG
    media_image1.png
    416
    407
    media_image1.png
    Greyscale

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher to include the modification as taught by Jackson in order to provide relief for the surface curvature while maintaining good contact between the elements (Para 0078).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application 2007/0056373 A1); Yamaguchi et al. (U.S. Patent 4,501,278) and Jackson (U.S. Patent Application 2013/0074602 A1) and further in view of the Applicant’s admission of prior art.
Claim 2-3:  Fisher, Yamaguchi and Shinomura fail to specifically teach the equation of the approximation formula.  Claims 2-3 are rejected in view of the Applicant admitted prior art. The Specification of the Applicant (Page 10) teaches that the D(θ) value for the conventional probe when θ = 30 can be 1/10.  The Applicant teaches that in conventional systems, θ<=30 in FIG 8 satisfies the conditions of Claims 2-3 and therefore reads on the claims.
The Examiner finds that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  The Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  The Examiner finds that one of ordinary skill in the art at the time of invention would have recognized that the results of the combination were predictable; and 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi and Shinomura with the approximation formula of the Applicant’s admitted prior art as the combination would have been recognized and the combination would have been predictable.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application 2007/0056373 A1); Yamaguchi et al. (U.S. Patent 4,501,278) and Jackson (U.S. Patent Application 2013/0074602 A1) and further in view of Shinomura et al. (U.S. Patent 5,360,007).
Claim 4:  Fisher, Yamaguchi and Jackson fail to teach sound attenuation.  However, Shinomura teaches wherein the wedge-shaped filling member [acoustic coupling fluid] (Figure 4B, Element 10 and Col. 5, Line 43-44) and teaches the acoustic lens (Figure 4B, Element 25).  The Examiner contends the coupling nature of acoustic coupling fluid (less attenuation rate inherently due to the nature of water being a liquid) and the nature of the lens (more attenuation rate inherently due to the nature of the lens being a solid) would result in sound attenuation rate of water to be less than that of the lens.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi and Jackson to include the acoustic coupling fluid as taught by Shinomura in order to provide means for acoustic matching with the examination subject (Col. 3, Line 41-54).
Claim 5:  Fisher, Yamaguchi and Jackson fail to teach sound speed.  However, Shinomura teaches wherein the wedge-shaped filling member [acoustic coupling fluid] (Figure 4B, Element 10 and Col. 5, Line 43-44) and teaches the acoustic lens (Figure 4B, Element 25).  The Examiner contends the nature of acoustic coupling fluid (less sound speed inherently due to the nature of water being a liquid) and the nature of the lens (more sound speed inherently due to the nature of the lens being a solid) means sound attenuation rate of water to be less than that of the lens.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi and Jackson to include the acoustic coupling fluid as taught by Shinomura in order to provide means for acoustic matching with the examination subject (Col. 3, Line 41-54).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application 2007/0056373 A1); Yamaguchi et al. (U.S. Patent 4,501,278); Shinomura et al. (U.S. Patent 5,360,007) and Jackson (U.S. Patent Application 2013/0074602 A1) and further in view of Joy et al. (U.S. Patent 2,913,602) as evidenced by Pradeep Kumar Garu.  "Acoustic & Mechanical Properties of Neoprene Rubber for Encapsulation of Underwater Transducers.  International Journal of Scientific Engineering and Technology (ISSN : 2277-1581) Volume No.1, Issue No.5, pg: 231-237(2012) [reference mailed 01/31/2019] and Signal Processing SA. US Data Tables. Retrieved April 9, 2020, from https://www.signal-processing.com/table.php [previously enclosed].
Claim 6:  Fisher, Yamaguchi, Jackson and Shinomura fail to teach a sound matching layer.  However, Joy teaches wherein the transducer further comprises a sound matching layer [rubber] arranged on a side of the wedge-shaped filling member [water] (Figure 2, Element 45 and Col. 2, Line 50) in order to in order to increase the efficiency of wave transmission through transducer holders of the type described by Joy (Col. 1, Line 15-33).  
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi, Jackson and Shinomura with sound matching layer of Joy in order to in order to increase the efficiency of wave transmission through transducer holders of the type described by Joy (Col. 1, Line 15-33).
Joy fails to specifically teach the properties of water and rubber.  However, the acoustic impedance of water is known [water/1.483 Mrayls1] and the acoustic impedance of rubber is known [rubber/1.55 MRayls2]. The acoustic impedance of water and rubber are inherent properties of the materials.  Thus the water filled wedge has a smaller acoustic impedance that that of the rubber sound matching layer. 
	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application 2007/0056373 A1); Yamaguchi et al. (U.S. Patent 4,501,278) and Jackson (U.S. Patent Application 2013/0074602 A1) and further in view of Kubota et al. (U.S. Patent 5,024,094).
Claim 7-8:  Fisher, Yamaguchi and Jackson teaches the claimed limitations (see Claims 1) but fails to teach the specific of the ultrasound diagnostic device.  However, Kubota teaches a transmission driving section that supplies a driving signal to the transducer array of the ultrasound probe to transmit ultrasonic beams toward the subject (Figure 1, Element 5).  Kubota teaches a transmission controller that forms ultrasonic beams by imparting a predetermined transmission delay amount to the driving signal supplied to the transmission driving section (Figure 1, Element 7).  Kubota teaches a reception signal processor that generates reception data from a reception signal output from the transducer array of the ultrasound probe that received ultrasonic echoes from the subject (Figure 1, Element 6).  Kubota teaches a phasing addition section that generates a sound ray signal by imparting a predetermined reception delay amount on the reception data and performing addition processing (Figure 1, Element 11).  Kubota teaches a signal processor that performs attenuation correction in accordance with a focal position of ultrasonic waves on the sound ray signal (Figure 1, Element 4).  Kubota teaches a correction table storage having a correction table that describes the transmission delay amount, the reception delay amount, and the attenuation correction amount based on the focal position, individually calculated in advance in accordance with an arrangement of the transducers and the focal position (Col. 2, Line 59-65).  Kubota teaches the transmission controller imparts the predetermined transmission delay amount on the driving signal on the basis of the correction table stored in the correction table storage, and forms the ultrasonic beams (Col. 2, Line 59-65 and Figure 1, Element 7).  Kubota teaches the phasing addition section generates the sound ray signal by imparting the predetermined reception delay amount on the reception data on the basis of the correction table stored in the correction table storage, and performing addition processing (Col. 2, Line 59-65 and Figure 1, Element 4 & 11).  Kubota teaches the signal processor performs the attenuation correction on the basis of the correction table stored in the correction table storage (Col. 2, Line 59-65 and Figure 1, Element 4) in order to adjust for distortions of the surface shape (Col. 1, Line 58-60).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi and Jackson to include the details as taught by Kubota in order to adjust for distortions of the surface shape (Col. 1, Line 58-60).
Claim 9:  Fisher Fisher, Yamaguchi and Jackson fail to teach the specific of the ultrasound diagnostic device.  However, Kubota teaches wherein the high-speed calculation processor serves as the phasing addition section and the signal processor (Figure 1, Element 4 & 11) in order to adjust for distortions of the surface shape (Col. 1, Line 58-60).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe of Fisher, Yamaguchi and Jackson to include the details as taught by Kubota in order to adjust for distortions of the surface shape (Col. 1, Line 58-60).

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-9 have been considered but are moot because the arguments do not apply to the manner in which the references are being used in the current rejection.  No pertinent arguments remain within the Remarks filed 03/09/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 https://www.signal-processing.com/table.php
        2 https://pdfs.semanticscholar.org/a6c3/36c2f63564a1501c5b81a5f389b3e22155d4.pdf